Title: General Orders, 7 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [N.Y.]Saturday August 7th 1779.
          Parole Stockholm—  C. Signs Lunden. Loro.
        
        The Honorable the Congress on the 26th of July were pleased to pass the following Act.
        Resolved unanimously, “That the thanks of Congress be presented to Brigadier General Wayne for his brave, prudent and soldierly conduct in the spirited and well conducted attack of Stony-Point.”
        
        Resolved unanimously—“That Congress entertain a proper sense of the good conduct of the officers and soldiers under the command of Brigadier General Wayne in the assault of the enemy’s works at Stony-Point and highly commend the Coolness, Discipline and firm Intrepidity exhibited on the occasion.[”]
        Resolved unanimously—“That Lieutenant Col. Fleury and Major Steward, who by their situation in leading the two attacks had a more immediate opportunity of distinguishing themselves, have by their personal Atchievements exhibited a bright example to their brother soldiers and merit in a particular manner the Approbation and Acknowledgement of The United States.”
        Resolved unanimously, “That Congress warmly approve and applaud the cool and determined Spirit with which Lieutt Gibbons and Lieutenant Knox led on the Forlorn-Hope, braving Danger and Death in the cause of their Country.[”]
        Resolved unanimously, “That a Medal, emblematical of this action be struck; That one of Gold be presented to Brigadier General Wayne and a silver one to Lieutenant Colonel Fleury and Major Steward respectively.[”]
        Resolved unanimously, “That Brevets of Captain be given to Lieutt Gibbons and Lieutenant Knox.[”]
        Resolved unanimously, “That a Brevet of Captain be given to Mr Archer the bearer of the General’s letter and Volunteer Aide to Brigadier General Wayne.[”]
        Resolved unanimously, “That Congress approve the promises of reward made by Brigadier General Wayne with the concurrence of the Commander in Chief to the troops under his command.[”]
        Resolved unanimously—“That the value of the military stores taken at Stony-Point be ascertained and divided among the Gallant Troops by whom it was reduced in such manner and proportion as the Commander in Chief shall prescribe.”
        It having been found prejudicial to the service to discharge soldiers from the army who are capable of doing duty in the corps of Invalids, the Commander in Chief directs, that no non-commissioned officer or soldier shall be discharged without a certificate from the Director General or a Senior Surgeon of the Flying-Hospital or from some of the principal Surgeons of the General Hospital that he is unfit to serve in the Corps of Invalids as well as in the field, and that all discharges otherwise granted shall be void.
        Those who are certified to be unfit for field duty only, the Brigadiers or Commandants of brigades are to give them transferences to the corps of Invalids in the following manner.
        
        A. B—— of —— regiment being certified by —— unfit for field duty is hereby transfered to the Corps of Invalids.
        The men thus transfered are to be sent to the Orderly-Office the first monday of every month that they may be sent under proper officers to those places where the Invalids are stationed: Certificates to be sent with them of what pay and cloathing they have received and what may remain due to them.
        Colonel Starr being absent from camp, Colonel Russell is appointed President of the General Court-Martial in his room.
        The Court to sit next monday ten ôclock A.M. at the usual place.
      